                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


KENDARRIUS DANIELS,                    *
                                       *
     Plaintiff,                        *
                                       *
vs.                                    *     CIVIL ACTION NO. 16-00565-WS-B
                                       *
JEFFERSON S. DUNN, et. al.,            *
                                       *
     Defendants.                       *

                                     ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report     and   Recommendation   of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court.         It is ORDERED that Plaintiff’s claims

against Defendant Joshua Day be dismissed without prejudice.

       DONE this 13th day of November, 2018.



                                           s/WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE
